741 N.W.2d 20 (2007)
Timothy Lee BYZEWSKI and Kathleen Ann Byzewski, Plaintiffs-Appellants,
v.
Jeffrey Alan BAUMBACH and General Motors Corporation, Defendants-Appellees, and
Richard Nash, Appellee.
Docket No. 133778. COA No. 272441.
Supreme Court of Michigan.
November 21, 2007.
On order of the Court, the application for leave to appeal the March 16, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.